   Case: 1:20-cv-07245 Document #: 92 Filed: 05/25/21 Page 1 of 3 PageID #:2643




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GRUMPY CAT LIMITED,            )
                               )                   Case No. 20-cv-7245
           Plaintiff,          )
                               )                   Hon. Steven C. Seeger
v.                             )
                               )
THE INDIVIDUALS, CORPORATIONS, )
LIMITED LIABILITY COMPANIES,   )
PARTNERSHIPS AND               )
UNINCORPORATED ASSOCIATIONS )
IDENTIFIED ON SCHEDULE A HERETO,)
                               )
           Defendants.         )

                             SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on May 19, 2021 [Dkt. No. 90]

in favor of Plaintiff GRUMPY CAT LIMITED (“Plaintiff”) and against the Defendants

identified in Amended Schedule A. Plaintiff acknowledges payment of an agreed upon damages

amount, costs and interest and desires to release this judgment and hereby fully and completely

satisfy the same as to the following Defendants:

       Doe No.        Seller Name

       79             Lucy Delia
       112            MaoLong
       148            MIFSOIAVV
       149            MIGAGA
       159            MOASTORY
       160            MOBEITI
       162            Moira Carey
       163            Mokale
       205            NINEHASa
       216            NUXIANY
   Case: 1:20-cv-07245 Document #: 92 Filed: 05/25/21 Page 2 of 3 PageID #:2644




       Therefore, full and complete satisfaction of said judgment as to above-identified

Defendants is hereby acknowledged and the Clerk of the Court is hereby authorized and

requested to make an entry of the full and complete satisfaction on the docket accordingly.



DATED: May 25, 2021                          Respectfully submitted,

                                             /s/ Michael A. Hierl
                                             Michael A. Hierl (Bar No. 3128021)
                                             William B. Kalbac (Bar No. 6301771)
                                             70 W. Madison Street, Suite#4000
                                             Chicago, Illinois 60602
                                             Telephone: (312) 580-0100
                                             Facsimile: (312) 580-1994
                                             Email: mhierl@hsplegal.com
                                             Email: wkalbac@hsplegal.com

                                             Attorneys for Plaintiff
                                             GRUMPY CAT LIMITED




                                                2
    Case: 1:20-cv-07245 Document #: 92 Filed: 05/25/21 Page 3 of 3 PageID #:2645




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Satisfaction of Judgment was filed electronically with the Clerk of the Court and served on all
counsel of record and interested parties via the CM/ECF system on May 25, 2021.



                                                      s/Michael A. Hierl




                                                3
